Citation Nr: 0934514	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1970 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in St. Paul, Minnesota, which, in pertinent part, denied 
service connection for hepatitis C.  


FINDINGS OF FACT

1.  The appellant has a current diagnosis of hepatitis C with 
liver damage.

2.  The appellant's service treatment and personnel records 
reflect drug abuse during service as the sole confirmed 
inservice risk factor for hepatitis C.

3.  The appellant's assertions that he was exposed to blood 
while engaged in "body bar detail" lack credibility.  


CONCLUSION OF LAW

The appellant's hepatitis C was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

As will be discussed below, the Board has found the appellant 
is not credible and that the sole confirmed risk factor 
during service constitutes willful misconduct.  As service 
connection cannot be granted for disabilities resulting from 
willful misconduct, no examination could possibly assist the 
appellant in substantiating the claim.  No examination is 
warranted in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Service Connection

The appellant contends that he has hepatitis C as a result of 
exposure to blood while on "body bag" detail in Vietnam.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's VA treatment records show that he was 
diagnosed with hepatitis C and significant cirrhosis of the 
liver, with confirmation by serology in 2006.  The Board is 
satisfied by the evidence of current disability.

Hepatitis C may be service connected based on a showing of 
infection or symptoms during service or on the prevalence of 
risk factors for the disease.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The appellant has alleged that he had significant exposure to 
blood from bodies, on "body bag" detail once a month during 
his service in Vietnam.  This assertion is not credible.  
According to his service personnel records, the appellant 
served in Vietnam from July 1972 to February 1973.  There is 
no indication that he was ever on "body bag" detail in his 
records.  His Military Occupational Specialty in Vietnam was 
clerk typist.

Much to the appellant's detriment, his service treatment 
records indicate significant drug abuse.  The appellant was 
apparently found to be abusing a variety of illegal 
substances, including heroin, cocaine, marijuana, and 
different forms of pills, in October 1973.  The appellant was 
put through a rehabilitation program at Fort Harrison, prior 
to separating in March 1974.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the appellant's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a) (2008).  The appellant's records indicate 
that he has a history of drug and alcohol abuse.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2008) (regarding service connection 
where disability or death is a result of abuse of drugs.).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2008).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2008).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2008).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

Drug abuse, particularly intravenous drugs, such as heroin, 
and intranasal drugs, such as cocaine, are among the 
hepatitis C risk factors.  These are the only confirmed risk 
factors of record during service.  

At a May 2007 informal conference at the RO, the appellant 
alleged that he has never abused drugs and that a conspiracy 
exists to slander him.  This assertion lacks credibility.  
The service personnel records tell a different story.  As 
mentioned previously, the record reflects that he abused 
various drugs and was placed in a rehabilitation program 
during service.  His personnel records reflect that he was 
demoted twice for Article 15 convictions.  At separation, his 
reenlistment status was RE-3, indicating the individual is 
unqualified for continued service.  He was originally given a 
General discharge, which was upgraded to an Under Honorable 
Conditions discharge in August 1974  

The May 2007 informal conference report indicates that the 
appellant claimed to have been present during the Fall of 
Saigon, when many bodies were in the streets.  This assertion 
also lacks credibility.  The appellant has every reason to be 
less than truthful about his service in this case.  His 
condition is advanced, threatening his life, and treatment is 
difficult and expensive.  Likewise, his military records 
document a risk factor that would prevent service connection.  
The appellant's allegations are becoming highly improbable.  
The appellant returned from Vietnam in February 1973 and 
separated from service in March 1974.  However, he has 
asserted that he was in Saigon when it fell.  Common 
historical sources indicate that the Fall of Saigon occurred 
in April 1975, over a year after the Veteran separated from 
service.  While a clerk may have been detached for special 
duty, the Board finds that lack of documentation of such duty 
service combined with the positive evidence of drug abuse 
weighs heavily against his claims.  Furthermore, for the 
reasons discussed above, the appellant's contentions lack 
credibility.

The Board finds that the sole confirmed risk factor for 
hepatitis C during service is drug abuse.  Service connection 
is barred for drug abuse as willful misconduct.  38 C.F.R. § 
3.301(d), supra.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


